                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee ofHITEC
POWER PROTECTION, INC.,

               Plaintiff,

       V.                                                    Case No. 2:19-cv-1620

EQUIPMENT EXPRESS, INC.,
a Canadian corporation,

               Defendant.


                            DECLARATION OF THOMAS J. COOK

THOMAS J. COOK, under penalty of perjury, does hereby affirm:

   1. I am over the age of 18, and I have personal knowledge of the matters set forth herein.

   2. I am the owner and President of Cook Logistics, LLC ("Cook") and have been

       owner/President of Cook during all times relevant to this litigation.

   3. On or about January 30, 2018, Cook entered into a Broker-Carrier Agreement ("BCS")

       with Equipment Express, Inc ("EEI"). A true and correct copy of the BCA was attached to

       Cook's Complaint in this matter.

   4. Prior to the execution of the BCA, EEI sent a "carrier packet" to Cook, in Wisconsin, in

       order to allow Cook to properly vet EEI before entering into the BCA.

   5. Although EEI apparently signed the BCA in Canada, the agreement was not finalized until

       EEI returned the signed BCA to Cook in Wisconsin.

   6. As part of the BCA, EEI designated Cook as its agent to solicit transportation business

       from Cook's principal place of business in Delavan, Wisconsin.




            Case 2:19-cv-01620-PP Filed 04/24/20 Page 1 of 9 Document 13
7. When Cook would find transportation business for EEI, Cook would communicate such

   leads to EEI from Wisconsin.

8. In order to get paid for transportation performed according to the BCA, EEI had to send its

   invoices, along with bills of lading and delivery receipts showing proper delivery of the

   goods transported, to Cook's principal place of business in Delavan, Wisconsin.

9. Cook would collect freight charges on behalf of EEI from Cook's place of business in

   Delavan, Wisconsin. Upon receipt of the freight charges from the shipper(s) and the

   required paperwork from EEI, Cook would then issue payments to EEI from Cook's

   principal place of business in Delavan, Wisconsin.

10. Pursuant to the te1ms of the BCA, EEI submitted a number of invoices to Cook at Cook's

   principal place of business in Delavan, Wisconsin, copies of which are attached hereto,

   including:

                 1.    Invoice I021031, dated April 18, 2018, regarding a shipment originating in

                       Harrow, Ontario and delivered to Jacksonville, Florida;

                11.    Invoice !021032, dated April 18, 2018, regarding a shipment originating in

                       Harrow, Ontario and delivered to Jacksonville, Florida;

                111.   Invoice !032761, dated February 13, 2019, regarding a shipment originating

                       in Hamilton, Ontario and delivered to Redmond, Washington;

                1v. Invoice !032762, dated February 13, 2019, regarding a shipment originating

                       in Hamilton, Ontario and delivered to Redmond, Washington;

                 v. Invoice !032763, dated February 13, 2019, regarding a shipment originating

                       in Hamilton, Ontario and delivered to Redmond, Washington;




      Case 2:19-cv-01620-PP Filed 04/24/20 Page 2 of 9 Document 13
                     v1. Invoice !032743, dated February 14, 2019, regarding a shipment originating

                          in Hamilton, Ontario and delivered to Redmond, Washington;

                    v11. Invoice !032732, dated February 15, 2019, regarding a shipment originating

                          in Hamilton, Ontario and delivered to Redmond, Washington.

    11. All of the above-referenced invoices were sent to Cook at Cook' s principal place of

           business in Delavan, Wisconsin.

    12. Cook issued payment on Invoices I021031 and I021032 via wire transfer initiated in

           Wisconsin.

    13. When the cargo that is the subject of this litigation arrived in Redmond, Washington

           damaged, Cook' s customer - HITEC Power Protection, Inc. ("HITEC") - submitted a

           claim for loss/damage to Cook at Cook' s principal place of business in Wisconsin.



This Declaration was signed in the State of Wisconsin.



Pursuant to 28 U.S.C. 1746(2), I declare under penalty of perjury that the foregoing is true and

correct.



Date: April 24, 2020



                                        Isl   l homcoqu:ce__
                                                Thomas J. Cook




              Case 2:19-cv-01620-PP Filed 04/24/20 Page 3 of 9 Document 13
Case 2:19-cv-01620-PP Filed 04/24/20 Page 4 of 9 Document 13
                                                                                               I NVO ICE
 60 Wanless Court, Ayr, Ontario NOB lEO
 (519) 740-8008 (519) 740-6297 (800) 387-9791


                                                                              INVOICE NUMBER             II. . __IN_V_O_IC_E_D_A_T_E_   ___,

    COOK LOGISTICS LLC                                                             1031032                      Apr 18, 2018
    W7377 COUNTY ROAD A
    DELAVAN, WI                                                                                 ACCOUNT CODE
    53115
                                                                                                     COO00l



ORDER NO.     R038920       P.O. NO.                                       TERMS               DUE ON RECEIPT
                            QUOTE NO.                                      EQUIPMENT
PROBILL #     P042061
SHIPPED       03/ 26/2018   P/U NO.                           RECEIVED     04/05/2018          DEL NO.   ITBc
PICK UP       ENERQUEST SERVICES INC                          DELIVER      CROWLEY LINER SERVICES
              360 QUEEN STREET                                             1150 TALLEYRAND AVE
              HARROW, ON NOR 1GO                                           JACKSONVILLE, FL 32206

SHIPPER       Same as Pickup Location                         CONSIGNEE    Same as Delivery Location
8.0.L. #'s                  FREIGHT DESCRIPTION                            FREIGHT QUANTITY\ WEIGHT
UNIT # 1                    GENERATOR & SWITCHGEAR ENCLOSURE (E-HOUSE)     1 pcs, 115000 lbs
EE SOL # 34289              39'4"L. 13'8"W. 12'H

Comments




Probill No.      Charge Description                                                                                          Charges
                 TRANSPORT CHARGE (FROST)                                                                                  $41,500.00
                 EXCESSIVE LOADING (8 @ $125 .00)                                                                           $1,000.00
                 SHRINK WRAP FELL OFF, RETURN FOR REDO AND TARP (8 @ $175.00)                                               $1,400.00
                 EXCESSIVE OFF LOAD (8 @ $125.00)                                                                           $1,000.00

                                                                          Sub-Total                                        $44,900.00

                                                                          Amount Due in USD Funds                         $44,900.00




                       Case 2:19-cv-01620-PP Filed 04/24/20 Page 5 of 9 Document 13
                                                                                                                                                       -
   16a.UIJ/llNI_ENT
         ~~~ ='II
   '!!!!!!!!!!!!!! - ,                                                                                        ]    NVOICE
 EXPRESS                               AYR, ONTARIO


60 Wanless Court, Ayr, Ontario NOB 1EO
(519) 740-8008 (519) 740-6297 (800) 387-9791


                                                                                           INVOICE NUM lER               11
                                                                                                                               INVOICE DATE        I
    COOK LOGISTICS LLC                                                                          1032733                        Feb 13, 2019
    W7377 COUNTY ROAD A
    DELAVAN, WI                                                                                                   KCOUNTCODE                       I
    53115




ORDER NO.                R041133       P.O. NO.                                         TERMS                     DJ EON RECEIPT
                                       QUOTE NO.                                        EQUIPMENT
PROBILL #                P044468
SHIPPED                  02/13/2019    P/U NO.                              RECEIVED    02/25/2019            DEi NO.    I
PICK UP              AVL MANUFACTURING                                      DELIVER     AT & T SERVICES
                   : 243 QUEEN STREET NORTH                                             14560 NE 87TH STREEiT
                     HAMILTON, ON L8R 3N6                                               REDMOND, WA 9805

SHIPPER                  Same as Pickup Location                            CONSIGNEE   Same as Delivery Local ion
B.O.L. #'s                             FREIGHT DESCRIPTION                              FREIGHT QUANTITY\\/\ EI GHT
EE BOL # 41285                         ENCLOSURE RADIATOR FRAMES ( 3 PCS)               1 skids, 18000 lbs
                                       20'-0" X 9'-0" X 2'-0"
                                       AESTHETIC SCREENING (3 PCS )                     1 skids, 3900 lbs
                                       20'-0" X 10'-0" X 1'-0"
                                       MISC ITEMS OF ACCESSORIES                        2 -skids., 1500 lbs

Comments




                                                                                                                                        Charges
Probill No.                  Charge Description
                                                                                                                                      $15,800.00
P044468                      TRANSPORT CHARGE
                                                                                        Sub-Total                                      $15,800.00

                                                                                        Amount Due, in CAD funds                      $15,800~00




                                      Case 2:19-cv-01620-PP Filed 04/24/20 Page 6 of 9 Document 13
    B8.UIIJ!lNII_EN1i
           ~~~ ='fl
    '!!!!!!!!!!!!!!-~
  EXPRESS                         AYR, ONTARIO
                                                                                                    ]    NVOICE
 60 Wanless Court, Ayr, Ontario NOB lE0
 (519) 740-8008 (519) 740-6297 (800) 387-979 1


                                                                                    INVOICE NUtv.BER
                                                                                                               H      INVO:ECE DATE
                                                                                                                                          ~
    COOK LOGISTICS LLC                                                                   103276::                     Feb 13, 2019
    W7377 COUNTY ROAD A
    DELAVAN, WI                                                                                         ACCOUNT CODE
    53115
                                                                                                             COO002



 ORDER NO.          R041091       P.O. NO.                                       TERMS                  DUE ON RECEIPT
                                 QUOTE NO.                                       EQUIPMENT
 PROBILL #          P04 4421
SHIPPED             02/13/2019   P/U NO.                           RECEIVED      03/01/2019         D~L NO.    I
PICK UP             AVL MANUFACTURING                              DELIVER        AT & T SERVICES
                    243 QUEEN STREET NORTH                                        14560 NE 87TH STR '""ET
                    HAMILTON, ON L8R 3N6                                        , R!:DMOND, WA 980 152
SHIPPER            Same as Pickup Location                         CONSIGNEE     Same as Delivery Lo ation
8.0.L. #'s                       FREIGHT DESCRIPTION                             FREIGHT QUANTITY WEIGHT
EE BOL # 47243                   ENCLOSURE TANK BASE WITH GENSET                 1 pcs, 90000 lbs
                                 47'-0" X 10'-0" X 12'-0"
Comments




Probill No.             Charge Description                                                                                    Charges
P044421                 TRANSPORT CHARGE                                                                                    $48,000.00
                        TWO NO-GO DAYS DUE TO SNOW (2 @ $750.00)                                                             $1,500.00
                                                                               Sub-Total                                    $49,500.00
                                                                                           -
                                                                               Amount Due i.n CAb funds                    $49,500.00 ·




                               Case 2:19-cv-01620-PP Filed 04/24/20 Page 7 of 9 Document 13
   Kia:UIIJIM~INiF
  EXPRESS                    AYR, ONTARIO
                                                                                       I NVOICE
 60 Wanless Court, Ayr, Ontario NOB l E0
 (519) 740-8008 (519) 740-6297 (800) 387-9791


                                                                       INVOICE NUM ~ER           ff   lNVOICE DATE       r
    COOK LOGISTICS LLC                                                      1032743                   Feb 14, 2019
    W7377 COUNTY ROAD A
    DELAVAN, WI                                                                         ~CCOUNT CODE
    53115
                                                                                             (00002



ORDER NO.     R041092        P.O. NO.                               TERMS              [ UE ON RECEIPT
                             QUOTE NO.                              EQUIPMENT
PROBILL #     P044422
SHIPPED       02/14/2019     P/U NO.                   RECEIVED     03/04/2019         D L NO.   I
PICK UP       AVL MANUFACTURING                        DELIVER      AT & T SERVICES
              243, QUEEN STREIT NORTH                               14560 NE.87iri STR1 Ef
              HAMILTON, ON L8R 3N6                                  REDMOND, WA 980 D2

SHIPPER       Same as Pickup Location                  CONSIGNEE    Same as Delivery Loeiation
B.O.L. # 's                  FREIGHT DESCRIPTION                    FREIGHT QUANTITY' WEIGHT
EE BOL # 42507              DRUPS ENCLOSURE BUILDING                1 pcs, 25000 lbs
                            47'-0" X 11'-0" X 13'-0"

Comments




Probill No.      Charge Description                                                                           Charges
P044422          TRANSPORT CHARGE                                                                           $29,500.00
                 EXCESSIVE LOADING                                                                            $500.00
                                                                   Sub-Total                                $30,000.00

                                                                   Amount Due in CA ID Funds               $30,000.00




                           Case 2:19-cv-01620-PP Filed 04/24/20 Page 8 of 9 Document 13
   Jl!laUIGIIAA!EN7f'
   '!!!!!!!!!!!!!!=~~Fl'~ ~~b,'f/ ~
                   ~
                                                                                                 INVOICE
 EXPRESS                    AYR, ONTARIO


60 Wanless Court, Ayr, Ontario NOB 1EO
{519) 740-8008 (519) 740-6297 (800) 387-9791


                                                                                 INVOICE NUM I ER          I IL--_IN_V_OI_C_E_DA_T_E_ _,I
    COOK LOGISTICS LLC                                                                 1032732                    Feb 15, 2019
    W7377 COUNTY ROAD A
    DELAVAN, WI                                                                                   1~CCOUNT CODE
    53115




ORDER NO.     R041132       P.O. NO.                                           TERMS              DWE ON RECEIPT
                            QUOTE NO.                                          EQUIPMENT
PROBILL #     P044466

SHIPPED       02/15/2019    P/U NO.                               RECEIVED     02/25/2019        DE NO.    I
PICK UP       AVL MANUFACTURING                                   DELIVER      AT & T SERVICES
              243 QUEEN STREET NORTH                                           14560 NE 87TH STRE :T
              HAMILTON, ON L8R 3N6                                             REDMOND, WA 9805

SHIPPER       Same as Pickup Location                             CONSIGNEE    Same as Delivery Loca ion
B.O.L. #'s                  FREIGHT DESCRIPTION                                FREIGHT QUANTITY\~ EIGHT
EE BOL # 46556              RADIATOR# 2 12'-0" X 11'-0" X 9'-5"                1 pcs, 6098 lbs
                            DISCHARGE FRAMES # 1 AND # 2                       2 pcs, 7000 lbs
                            10'-0" X 10'-0" X 12'

Comments




                                                                                                                                         .




Probill No.      Charge Description                                                                                           Charges
P044466          TRANSPORT CHARGE                                                                                          $17,260.00

                                                                              Sub-Total                                     $17,260.00

                                                                              Amount Due in CAD l:=unds.                  $17,260.00




                           Case 2:19-cv-01620-PP Filed 04/24/20 Page 9 of 9 Document 13
